Exhibit 10.7

AMENDED AND RESTATED

TAX AGREEMENT

Between

CONTRAN CORPORATION

AND

KEYSTONE CONSOLIDATED INDUSTRIES, INC.

AMENDED AND RESTATED TAX AGREEMENT (the “Agreement”) dated as of December 1,
2012 by and among Contran Corporation (“Contran”), a Delaware corporation having
its principal executive offices at Three Lincoln Centre, 5430 LBJ Freeway, Suite
1700, Dallas, TX 75240 and Keystone Consolidated Industries, Inc. (“Keystone”),
a Delaware corporation having its principal executive offices at Three Lincoln
Centre, 5430 LBJ Freeway, Suite 1700, Dallas, TX 75240.

WHEREAS, Contran and Keystone are eligible to file consolidated returns of
federal income taxes and, subject to certain jurisdictional limitations, will be
subject to or continue to be subject to combined state and local tax reporting
effective August 16, 2011 and for all periods thereafter;

WHEREAS, this Agreement supercedes and amends and restates the Tax Agreement
dated August 16, 2011 previously entered into between Contran and Keystone;

WHEREAS, Contran and Keystone wish to provide for the allocation of liabilities,
and procedures to be followed, with respect to federal income taxes of Keystone
and any subsidiaries of Keystone and with respect to certain combined state and
local taxes on the terms of this Agreement.

NOW, THEREFORE, in consideration of the promises and agreements herein
contained, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms have the meanings
set forth below:

(a) Code: The Internal Revenue Code of 1986, as amended, and with respect to any
section thereof any successor provisions under such Code or any successor Code.

(b) Combined Foreign, State and Local Taxes: For a taxable period, and with
respect to a specified group of entities, the amount of all Foreign, State and
Local Taxes, for which liability is computed on the basis of a combined, unitary
or consolidated return (whether at the initiative of the tax authority or of the
taxpayer).



--------------------------------------------------------------------------------

(c) Contran Corporation: A Delaware corporation that is the common parent of a
group of corporations, which group of corporations includes the Keystone Group,
electing to file a consolidated federal income tax return.

(d) Federal Taxes: All federal income taxes, together with all interest and
penalties with respect thereto.

(e) Foreign, State and Local Taxes: All foreign, state and local taxes,
including franchise and similar taxes, together with all interest and penalties
with respect thereto.

(f) Contran Group: Contran and each of its direct and indirect subsidiaries
which would be a member of an affiliated group, within the meaning of section
1504(a) of the Code, and eligible to file a combined, unitary or consolidated
return of which Contran is the common parent (the “Contran Tax Group”), as such
Contran Group is constituted from time to time. For purposes of this Agreement
(to the extent related to the determination of Combined Foreign, State and Local
Taxes for the Contran Group), the term “Contran Group” shall include all direct
and indirect subsidiaries of Contran with reference to which Combined Foreign,
State and Local Taxes are determined.

(g) Keystone Group: Keystone and each of its direct or indirect subsidiaries
which would be a member of an affiliated group, within the meaning of section
1504(a) of the Code, and eligible to file a combined, unitary or consolidated
return of which Contran was the common parent, as such Keystone Group is
constituted from time to time. For purposes of this Agreement (to the extent
related to the determination of Combined Foreign, State and Local Taxes for the
Keystone Group) , the term “Keystone Group” shall include all direct and
indirect subsidiaries of Keystone with reference to which Combined, Foreign,
State and Local taxes are determined.

(h) Keystone Group Tax Liability: For a taxable period, the liability for
Federal Taxes and Combined Foreign, State and Local taxes, as applicable, that
the Keystone Group would have had if it were not a member of the Contran Group
or Contran Tax Group during such taxable period (or during any taxable period
prior thereto, and instead filed a separate consolidated or combined return, as
applicable, for such taxable period); provided, however, that for purposes of
determining such liability for a taxable period all tax elections shall be
consistent with the tax elections made by Contran for such period. In making
such tax elections it is understood Contran will make those tax elections which
are beneficial to the Contran Tax Group on a consolidated basis. Nevertheless,
Contran will use its best efforts in the case of those elections which affect
the computation of the Keystone Group Tax Liability, to make elections in a
reasonable manner so as to minimize the Keystone Group Tax Liability. For
purposes of this Agreement, in determining the Combined Foreign, State and Local
Taxes for the Keystone Group, such determination shall be made based on a
separate Foreign, State and Local Tax Calculation as if the Keystone Group were
a separate unitary filer with respect to states and other jurisdictions in which
Contran is required to file on a unitary or combined basis.

(i) Foreign, State and Local Tax Calculation: For each reporting period, the Tax
Calculation will be based on the estimated taxable income of the Keystone Group
for the taxable period that includes such reporting period, applied to current
year tax rates and using the Keystone Group’s applicable apportionment factors
and state, local or other applicable adjustments, in each case based on the
applicable combined or unitary return most recently-filed as of each reporting
period by the Contran Tax Group for each applicable tax jurisdiction (as
modified for extraordinary, one-time event adjustments or tax law changes, if
any, impacting the unitary calculation for the Keystone Group).



--------------------------------------------------------------------------------

2. Contran as Agent. Contran shall be the sole agent for the Keystone Group in
all matters relating to the Keystone Group Tax Liability. The Keystone Group
shall not (a) terminate such agency or (b) without the consent of Contran,
participate, or attempt to participate, in any matters related to the Keystone
Group Tax Liability, including, but not limited to, preparation or filing of, or
resolution of disputes, protests or audits with the Internal Revenue Service,
state or local taxing authorities concerning, the Contran Tax Group’s
consolidated returns of Federal Taxes, returns of Combined Foreign, State and
Local Taxes. The Keystone Group shall cooperate fully in providing Contran with
all information and documents necessary or desirable to enable Contran to
perform its obligations under this Section, including completion of Internal
Revenue Service and state or local tax audits in connection with such Keystone
Group Tax Liability and determination of the proper liability for such Keystone
Group Tax Liability.

3. Liability for Taxes; Refunds.

(a) Contran, as the common parent of the Keystone Group, shall be responsible
for, and shall pay to the applicable taxing authority the consolidated tax
liability for Federal Taxes and Combined Foreign, State and Local Taxes for the
Contran Group and has the sole right to any refunds received from such taxing
authority, as applicable, subject to the provisions of Sections 5 and 6 of this
Agreement.

(b) Notwithstanding any other provision of this Agreement, Keystone and each
subsidiary of Keystone which is a member of the Keystone Group shall be
severally liable to Contran for the Keystone Group Tax Liability.

(c) Contran shall indemnify Keystone and hold it and the Keystone Group harmless
from and against any Federal Taxes and Combined Foreign, State and Local Taxes
attributable to the Contran Group or any other member of the Contran Tax Group,
other than the Keystone Group, as such taxes are determined under this and other
tax sharing agreements.

4. Tax Returns. Contran shall file on behalf of the Keystone Group any and all
federal, foreign, state and local tax returns that are required as they pertain
to the Keystone Group Tax Liability. The Keystone Group, at Contran’s request,
shall join in any applicable consolidated returns of Federal Taxes and any
returns of Combined Foreign, State and Local Taxes (for which returns have not
been theretofore filed) and execute its consent, if such consent has not
previously been executed, to each such filing on any form as may be prescribed
for such



--------------------------------------------------------------------------------

consent if such consent is required. The decision of Contran’s Vice President
and Tax Director (or any other officer so designated by Contran) with
responsibility for tax matters shall, subject to the provisions of this
Agreement, be binding in any dispute between Contran and the Keystone Group as
to what tax position should be taken with respect to any item or transaction of
the Keystone Group. The preceding sentence is limited to the tax positions that
affect the Keystone Group Tax Liability and the combined Keystone Group and
Contran Tax Group. In addition, Contran and members of the Contran Group,
including Keystone and members of the Keystone Group, shall provide each other
with such cooperation, assistance and information as each of them may request of
the other with respect to the filing of any tax return, amended return, claim
for refund or other document with any taxing authority. Keystone shall be solely
responsible for all taxes due for the Keystone Group with respect to tax returns
filed by Keystone or a member of the Keystone Group that are required to be
filed on a separate company basis, independent of Contran.

5. Payment of Keystone Group Tax Liability for Federal Taxes and Foreign, State
and Local Taxes. On or before each date, as determined under section 6655 of the
Code (with respect to Federal Taxes) and the applicable tax provisions with
respect to any Foreign, State and Local Taxes due pursuant to this Agreement,
for payment of an installment of estimated Federal Taxes or any Foreign, State
and Local Taxes, Keystone shall pay to Contran an amount equal to the
installment which the Keystone Group would have been required to pay as an
estimated payment of Federal Taxes to the Internal Revenue Service or any
Foreign, State and Local Taxes to the applicable taxing authority if it were
filing a separate consolidated, combined or unitary return in respect of the
Keystone Group Tax Liability. Any balance owed with respect to the Keystone
Group Tax Liability for such taxable period shall be paid to Contran on or
before the 15th day of the third month after the close of such taxable period.
If it is not possible to determine the amount of such balance on or before such
day, (a) a reasonable estimate thereof shall be paid on or before such day,
(b) the amount of such balance shall be finally determined on or before the
earlier of; (i) the 15th day of the ninth month after the close of such taxable
period (or the applicable due date for the Contran foreign, state or local
combined or unitary return) and (ii) the date on which the Contran Group
consolidated tax return for such period is filed with the Internal Revenue
Service or the applicable tax authority, and (c) any difference between the
amount so determined and the estimated amount paid shall; (i) in the case of an
underpayment, be promptly paid to Contran and (ii) in the case of an
overpayment, be promptly refunded or applied against the estimated Keystone
Group Tax Liability for the immediately following tax period, at the option of
Contran. If the overpayment is not applied to the immediately following tax
period, such overpayment shall be promptly refunded to the Keystone Group. As
between the parties to this Agreement, the Keystone Group shall be solely
responsible for the Keystone Group Tax Liability and shall have no
responsibility for Federal Taxes of the Contran Group other than payment of the
Keystone Group Tax Liability in accordance with the terms of this Agreement.
Notwithstanding the foregoing, Contran at its option may extend the payment due
date for any of the payments referenced above.

6. Refunds for Keystone Group Losses and Credits for Federal Taxes. If the
calculation with respect to the Keystone Group Tax Liability for Federal Taxes
results in a net operating loss (“NOL”) for the current tax period that, in the
absence of a Code Section 172(b)(3) election made by Contran, is carried back
under Code Sections 172 and 1502 to a prior



--------------------------------------------------------------------------------

taxable period or periods of the Keystone Group with respect to which the
Keystone Group previously made payments to Contran, then, in that event, Contran
shall pay (or credit) Keystone an amount equal to the tax refund to which the
Keystone Group would have been entitled had the Keystone Group filed a separate
consolidated federal income tax return for such year (but not in excess of the
net aggregate amount of the Keystone Group Tax Liability paid to Contran with
respect to the preceding two taxable periods). If the calculation with respect
to the Keystone Group Tax Liability results in an NOL for the current tax
period, that subject to the Code Section 172(b)(3) election made by Contran, is
not carried back under Code Sections 172 and 1502 to a prior taxable period or
periods of the Keystone Group with respect to which Keystone made payments to
Contran or is not carried back because the Contran Tax Group does not have a
consolidated net operating loss for the current tax period, then, in that event
such NOL shall be an NOL carryover to be used in computing the Keystone Group
Tax Liability for future taxable periods, under the law applicable to NOL
carryovers in general, as such law applies to the relevant taxable period.
Payments made pursuant to this Section 6 shall be made on the date that Contran
(or any successor common parent of a tax group to which the Keystone Group is a
member) files its consolidated federal income tax return for the taxable period
involved. Principles similar to those discussed in this Section 6 shall apply in
the case of the utilization of all Keystone Group loss and credit carrybacks and
carryovers.

7. Refunds for Keystone Group Combined or Unitary Foreign, State and Local
Losses and Credits. The foregoing principles contained in Section 6 shall apply
in similar fashion to any consolidated, unitary or combined foreign, state or
other local income tax returns, containing any member of the Keystone Group,
which may be filed based on the Keystone Group Tax Liability for Foreign, State
and Local Taxes.

8. Subsequent Adjustments. If any settlement with the Internal Revenue Service,
foreign, state or local tax authority or court decision which has become final
results in any adjustment to any item of income, deduction, loss or credit to
the Contran Group in respect of any taxable period subject to this Agreement,
which, in any such case, affects or relates to any member of the Keystone Group
as constituted during such taxable period, the Keystone Tax Group Liability
shall be redetermined to give effect to such adjustment as if it had been made
as part of or reflected in the original computation of the Keystone Tax Group
Liability and proper adjustment of amounts paid or owing hereunder in respect of
such liability and allocation shall be promptly made in light thereof.

9. Amendments. This Agreement may be amended, modified, superseded or cancelled,
and any of the terms, covenants, or conditions hereof may be waived, only by a
written instrument specifically referring to this Agreement and executed by all
parties (or, in the case of a waiver, by or on behalf of the party waiving
compliance). The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right at a later time to enforce the same. No waiver by any party of any
condition, or of any breach of any term or covenant, contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach, or a waiver of any
other condition or of any breach of any other term or covenant.



--------------------------------------------------------------------------------

10. Retention of Records. Contran shall retain all tax returns, tax reports,
related workpapers and all schedules (along with all documents that pertain to
any such tax returns, reports or workpapers) that relate to a taxable period in
which the Keystone Group is included in a consolidated or combined tax return
with Contran. Contran shall make such documents available to Keystone at
Keystone’s request. Contran shall not dispose of such documents without the
permission of Keystone.

11. Headings. The headings of this Agreement are for convenience of reference
only, and shall not in any way affect the meaning or interpretation of this
Agreement.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware without regard to conflicts of laws
provisions.

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute but one
agreement.

14. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective subsidiaries, and their respective
successors and assigns.

15. Effective Date. This Agreement shall be effective as of December 1, 2012.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

CONTRAN CORPORATION

By:

 

/s/ Kelly D. Luttmer

  Kelly D. Luttmer   Vice President and Tax Director

ATTEST:

 

/s/ Gregory M. Swalwell

Vice President and Controller

Contran Corporation

 

KEYSTONE CONSOLIDATED INDUSTRIES, INC.

By:

 

Bert E. Downing, Jr.

  Bert E. Downing, Jr.   Vice President, Chief Financial Officer, Corporate
Controller and Treasurer

ATTEST:

 

/s/ Sandra K. Myers

Corporate Secretary

Keystone Consolidated Industries, Inc.